   Case:
Case     20-2227    Document:
     1:20-cv-00017-LMG        57 61
                        Document  Page: 1 09/09/21
                                     Filed Filed: 09/09/2021
                                                     Page 1 of 2




       United States Court of Appeals
           for the Federal Circuit
                       ______________________

                          CSC SUGAR LLC,
                          Plaintiff-Appellant

                                       v.

           UNITED STATES, AMERICAN SUGAR
          COALITION, AMERICAN SUGAR CANE
       LEAGUE, AMERICAN SUGARBEET GROWERS
       ASSOCIATION, AMERICAN SUGAR REFINING,
        INC., FLORIDA SUGAR CANE LEAGUE, RIO
         GRANDE VALLEY SUGAR GROWERS, INC.,
        SUGAR CANE GROWERS COOPERATIVE OF
         FLORIDA, UNITED STATES BEET SUGAR
        ASSOCIATION, CAMARA NACIONAL DE LAS
        INDUSTRIAS AZUCARERA Y ALCOHOLERA,
                   Defendants-Appellees

             -------------------------------------------------------
                           CSC SUGAR LLC,
                           Plaintiff-Appellant

                                       v.

       UNITED STATES, GOVERNMENT OF MEXICO,
        AMERICAN SUGAR COALITION, AMERICAN
           SUGAR CANE LEAGUE, AMERICAN
         SUGARBEET GROWERS ASSOCIATION,
       AMERICAN SUGAR REFINING, INC., FLORIDA
       SUGAR CANE LEAGUE, RIO GRANDE VALLEY
          SUGAR GROWERS, INC., SUGAR CANE
         GROWERS COOPERATIVE OF FLORIDA,
   Case:
Case     20-2227    Document:
     1:20-cv-00017-LMG        57 61
                        Document  Page: 2 09/09/21
                                     Filed Filed: 09/09/2021
                                                     Page 2 of 2




       UNITED STATES BEET SUGAR ASSOCIATION,
        CAMARA NACIONAL DE LAS INDUSTRIAS
             AZUCARERA Y ALCOHOLERA,
                  Defendants-Appellees
                 ______________________

                      2020-2227, 2020-2228
                     ______________________

       Appeal from the United States Court of International
    Trade in No. 1:20-cv-00016-LMG, Senior Judge Leo M.
    Gordon.
                    ______________________

                          MANDATE
                     ______________________

        In accordance with the judgment of this Court, entered
    July 19, 2021, and pursuant to Rule 41 of the Federal Rules
    of Appellate Procedure, the formal mandate is hereby
    issued.


                                    FOR THE COURT

     September 9, 2021              /s/ Peter R. Marksteiner
                                    Peter R. Marksteiner
                                    Clerk of Court
